DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments (6/23/22 Remarks: page 7, line 7 – page 9, line 8) with respect to the rejections of claim(s) 1-20 under 35 USC §103 have been fully considered and are persuasive. Therefore, the rejections of claims 1-10 & 13-20 under 35 USC §112 and 35 USC §103 have been withdrawn. The rejections of claim 12 under 35 USC §112 and 35 USC §103 have been obviated by the claim’s cancellation. However, upon further consideration, a new ground(s) of rejection is made in view of Kawashima (WO 2018179209 A1).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 13-18, & 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kurzweil (US 20050286743, cited in 11/10/21 Office Action) in view of Kawashima (WO 2018179209 A1).
With respect to claim 1, Kurzweil discloses:
Claim 1: An intelligent TTS providing method in an intelligent computing device (Kurzweil paragraphs 0050-0051, mobile phone as reading device), comprising:
receiving a text read command (Kurzweil paragraph 0051, user operation to initiate process described in paragraphs 0051-0052);
adjusting a photographing angle of a camera included in the intelligent computing device (Kurzweil paragraph 0050, taking picture using mobile phone as reading device) such that a position of an object on which text is written is included in the photographing angle of the camera (Kurzweil paragraph 0091, camera zoom and servo; Kurzweil paragraphs 0125 & 0219, provide instructions to reposition camera angle to provide better view of page text);
photographing the object using the camera (Kurzweil paragraph 0051, take picture); and
converting the text written on the photographed object into a speech (Kurzweil paragraphs 0051-0052, optical character recognition (OCR) to interpret text in image and text-to-speech (TTS) to generate corresponding speech) and
outputting the speech (Kurzweil paragraph 0052, send speech over phone speaker),
wherein the converting of the text into the speech and outputting the speech comprises increasing a speed of the speech converted from the text and setting different intonation by giving emphasis points to different points from previous ones when the text read command for reading a same text is received a critical number of times or more (see secondary reference below).
Kurzweil does not expressly disclose the element annotated “(see secondary reference below)” above (i.e. conversion of text to speech at a faster speed and with different intonation after a critical number of text read commands).
Kawashima discloses:
…wherein the converting of the text into the speech and outputting the speech comprises increasing a speed of the speech converted from the text and setting different intonation by giving emphasis points to different points from previous ones when the text read command for reading a same text is received a critical number of times or more (Kawashima attached translation, page 8, lines 2-5: “The adjusted speech generation unit 206 receives information on the text reading, accent, pose position, intonation, and rhythm determined by the speech generation unit 202 from the speech generation unit 202, and changes the intonation and rhythm to increase the reading speed.”, which occurs during a reading operation (i.e. after at least one command for reading has been received)).
Kurzweil and Kawashima are combinable because they are from the field of text to speech conversion.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to apply the Kawashima adjustment of text to speech speed and intonation to the Kurzweil text to speech conversion arrangement.
The suggestion/motivation for doing so would have been to enable speech output fitted to the scene being read (Kawashima attached translation, page 7, lines 49-51, “That is, when there is a sub-scene in which the reading speed does not fit in the sub-scene section at the initial speed, the electronic device 10 in the present embodiment changes the speed of the reading voice in the section so that it falls within the sub-scene section.”).
Therefore, it would have been obvious to combine Kurzweil with Kawashima to obtain the invention as specified in claim 1.
Applying these teachings as applied to claim 1 above to claims 2-3, 13-18, & 20:
Claim 2: The intelligent TTS providing method of claim 1 (see above), further comprising readjusting the photographing angle of the camera such that the center of the photographing angle of the camera is directed to a second part of the text from a first part of the text before the second part of the text is converted into a speech after the first part of the text is converted into a speech and output (Kurzweil paragraphs 0212-2013, read first section of text to user via OCR and TTS; Kurzweil paragraph 0218-0219, read second region of text, generating instructions to move camera as required).
Claim 3: The intelligent TTS providing method of claim 1 (see above), further comprising:
readjusting the photographing angle of the camera in a direction opposite a movement direction of the intelligent computing device when movement of the intelligent computing device is detected (Kurzweil paragraphs 0125 & 0219 and Figure 12A, provide instructions to reposition camera angle to provide better view of page text, necessarily requiring movement opposite to movement of camera away from optimal position); and
readjusting the photographing angle of the camera in the same direction as a movement direction of the object when movement of the object is detected (Kurzweil paragraphs 0125 & 0219 and Figure 12A, provide instructions to reposition camera angle to provide better view of page text, necessarily requiring movement tracking movement of page text).
Claim 13: The intelligent TTS providing method of claim 1 (see above), further comprising outputting audio associated with the object photographed by the camera (Kurzweil paragraphs 0051-0052, OCR to interpret text in image (i.e. an object photographed by the camera) and TTS to generate corresponding speech (i.e. audio associated with this text)).
Claim 14: The intelligent TTS providing method of claim 13 (see above), wherein the outputting of audio associated with the object comprises outputting a result of analysis of an image when the object is the image (Kurzweil paragraphs 0051-0052, OCR (i.e. analysis) to interpret text in image (i.e. an object photographed by the camera) and TTS (i.e. analysis) to generate corresponding speech (i.e. audio associated with this text)).
Claim 15: The intelligent TTS providing method of claim 13, wherein the outputting of audio associated with the object comprises outputting an onomatopoeic word related to text when the object is the text (Kurzweil paragraphs 0051-0052, OCR to interpret text in image (i.e. an object photographed by the camera) and TTS to generate corresponding speech (i.e. audio associated with this text)).
Claim 16: An intelligent computing device providing TTS, comprising:
a transceiver (Kurzweil paragraphs 0050-0051, mobile phone (which by definition transmits and received signals));
a speaker (Kurzweil paragraph 0046, speaker output device; Kurzweil paragraphs 0050-0051, mobile phone (a device having a speaker as a standard component));
a camera (Kurzweil paragraph 0051, take picture);
an angle controller for adjusting a photographing angle of the camera (Kurzweil paragraph 0091, camera zoom and servo; Kurzweil paragraphs 0122 & 0219, provide instructions to reposition camera angle to provide better view of page text);
a processor (Kurzweil paragraph 0107, processor); and
a memory including a command executable by the processor (Kurzweil paragraph 0107, memory for storing software),
wherein the command controls the intelligent computing device (Kurzweil paragraph 0107, memory for storing software and algorithms used by device) to:
receive a text read command through the transceiver (Kurzweil paragraph 0051, user operation to initiate process described in paragraphs 0051-0052);
adjust a photographing angle of the camera such that a position of an object on which text is written is included in the photographing angle of the camera through the angle controller (Kurzweil paragraph 0091, camera zoom and servo; Kurzweil paragraphs 0122 & 0219, provide instructions to reposition camera angle to provide better view of page text);
photograph the object using the camera (Kurzweil paragraph 0051, take picture); and
convert the text written on the photographed object into a speech and output the speech through the speaker (Kurzweil paragraphs 0051-0052, OCR to interpret text in image and TTS to generate corresponding speech), and
wherein the command further controls the intelligent computing device to increase a speed of the speech converted from the text and set different intonation by giving emphasis points to different points from previous ones when the text read command for reading a same text is received a critical number of times or more ((Kawashima attached translation, page 8, lines 2-5: “The adjusted speech generation unit 206 receives information on the text reading, accent, pose position, intonation, and rhythm determined by the speech generation unit 202 from the speech generation unit 202, and changes the intonation and rhythm to increase the reading speed.”, which occurs during a reading operation (i.e. after at least one command for reading has been received))).
Claim 17: The intelligent computing device of claim 16 (see above), wherein the processor readjusts the photographing angle of the camera such that the center of the photographing angle of the camera is directed to a second part of the text from a first part of the text before the second part of the text is converted into a speech after the first part of the text is converted into a speech and output (Kurzweil paragraphs 0212-2013, read first section of text to user via optical character recognition (OCR) and text-to-speech (TTS); Kurzweil paragraph 0218-0219, read second region of text, generating instructions to move camera as required).
Claim 18: The intelligent computing device of claim 16, wherein the processor readjusts the photographing angle of the camera in a direction opposite a movement direction of the intelligent computing device when movement of the intelligent computing device is detected (Kurzweil paragraphs 0125 & 0219 and Figure 12A, provide instructions to reposition camera angle to provide better view of page text, necessarily requiring movement opposite to movement of camera away from optimal position) and readjusts the photographing angle of the camera in the same direction as a movement direction of the object when movement of the object is detected (Kurzweil paragraphs 0125 & 0219 and Figure 12A, provide instructions to reposition camera angle to provide better view of page text, necessarily requiring movement tracking movement of page text).
Claim 20: A non-transitory computer-readable medium storing a computer-executable component configured to be executed by one or more processors of a computing device (Kurzweil paragraph 0107, processor and memory for storing software),
wherein the computer-executable component is configured to:
receive a text read command (Kurzweil paragraph 0051, user operation to initiate process described in paragraphs 0051-0052);
adjust a photographing angle of a camera such that a position of an object on which text is written is included in the photographing angle of the camera (Kurzweil paragraph 0091, camera zoom and servo; Kurzweil paragraphs 0122 & 0219, provide instructions to reposition camera angle to provide better view of page text);
photograph the object Kurzweil paragraph 0051, take picture); and
convert the text written on the photographed object into a speech and output the speech (Kurzweil paragraphs 0051-0052, OCR to interpret text in image and TTS to generate corresponding speech), and
wherein the computer-executable component is further configured to increase a speed of the speech converted from the text and set different intonation by giving emphasis points to different points from previous ones when the text read command for reading a same text is received a critical number of times or more ((Kawashima attached translation, page 8, lines 2-5: “The adjusted speech generation unit 206 receives information on the text reading, accent, pose position, intonation, and rhythm determined by the speech generation unit 202 from the speech generation unit 202, and changes the intonation and rhythm to increase the reading speed.”, which occurs during a reading operation (i.e. after at least one command for reading has been received))).
Claims 4-10 & 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kurzweil in view of Kawashima as applied to claims 1 & 16 above and further in view of Hausler (US 20160344828).
With respect to claim 4, Kurzweil in view of Kawashima discloses the invention of claim 1 (see above).
Kurzweil in view of Kawashima does not expressly disclose the recited arrangement of acquiring user history and generating book recommendations.
Hausler discloses:
Claim 4: The intelligent TTS providing method of claim 1 (see above), further comprising:
acquiring use history data per user (Hausler paragraph 0043, acquiring user document history); and
providing information on a recommended book per user (Hausler paragraph 0043, generating publication recommendations).
Kurzweil in view of Kawashima and Hauser are combinable because they are from the field of document readers.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to apply the Hausler recommendation system to the document reader of Kurzweil in view of Kawashima.
The suggestion/motivation for doing so would have been to enable the user of the Kurzweil in view of Kawashima reader to receive information about other documents of likely interest.
Therefore, it would have been obvious to combine Kurzweil in view of Kawashima with Hausler to obtain the invention as specified in claim 4.
Applying the above teachings as applied to claim 4 above to claims 5-8, 10, & 19:
Claim 5: The intelligent TTS providing method of claim 4 (see above), wherein the acquiring of the use history data per user comprises:
acquiring written documents per user (Hausler paragraph 0043, acquiring user document history); and
acquiring the use history data per user on the basis of the written documents per user (Hausler paragraph 0043, acquiring user document history).
Claim 6: The intelligent TTS providing method of claim 5 (see above), wherein the use history data per user includes data related to audio provision command use history per user (Kurzweil paragraphs 0051-0052, optical character recognition (OCR) to interpret text in image and text-to-speech (TTS) to generate corresponding speech) and conversation history per user (Kurzweil paragraphs 0051-0052, reading of speech over phone).
Claim 7: The intelligent TTS providing method of claim 4 (see above), wherein the providing of the information on the recommended book per user comprises:
extracting feature values from the use history data per user (Hausler paragraph 0043, interaction metrics);
inputting the feature values to a previously learned deep learning model (Hausler paragraph 0043, analysis systems 110, 112); and
acquiring the information on the recommended book per user on the basis of output of the deep learning model (Hausler paragraph 0043, generating publication recommendations).
Claim 8: The intelligent TTS providing method of claim 1 (see above), further comprising
receiving, from a network, downlink control information (DCI) used to schedule transmission of use history data per user (Hausler paragraph 0031 and Figure 1, transmission of history data (necessarily according to some schedule)),
wherein the use history data per user is transmitted to the network on the basis of the DCI (Hausler paragraph 0031 and Figure 1, transmission of history data (necessarily according to some protocol)).
Claim 10: The intelligent TTS providing method of claim 8 (see above), further comprising:
controlling a transceiver to transmit the use history data per user to an AI processor included in the network (Hausler paragraph 0031 and Figure 1, transmission of history data, Hausler paragraph 0043 and Figure 1, automatic generation of publications of potential interest by analysis systems 110, 112); and
controlling the transceiver to receive AI-processed information from the AI processor (Hausler Figure 1, transmission of data from analysis systems 110, 112 to be received at social network presentation system 102 and client device 106),
wherein the AI-processed information is the information on the recommended book per user (Hausler paragraph 0043, generating publication recommendations).
Claim 19: The intelligent computing device of claim 16 (see above), wherein the processor acquires use history data per user (Hausler paragraph 0043, acquiring user document history) and provides information on a recommended book per user (Hausler paragraph 0043, generating publication recommendations).
With respect to claim 9, Kurzweil in view of Hauser does not specify the use of the recited SSB, DM-RS, PUSCH, QCL, and QCL type D protocols in the transmission of history data.
A review of Applicant’s Specification indicates that Applicant appears to understand each of these protocols as ones known to one of ordinary skill in the art, requiring only generic reference without detailed implementation instructions to enable the disclosed invention to be practiced by one of ordinary skill in the art. Thus, the selection of these particular data transmission protocol elements would be an example of a selection of one of a set of equivalent choices known to one of ordinary skill in the art
The selection of one of a set of equivalent choices known to one of ordinary skill in the art, where the reasons for the selection of one equivalent rather than another is not to solve an existent problem, has been judicially recognized as an expedient obvious to one of ordinary skill in the art. In re Ruff, 118 USPQ 343 (CCPA 1958).  
Claim 9: The intelligent TTS providing method of claim 8 (see above), further comprising performing an initial access procedure with the network on the basis of a synchronization signal block (SSB),
wherein the use history data per user is transmitted to the network over a PUSCH, and the SSB and a DM-RS of the PUSCH are QCLed for QCL type D (see above concerning selection among equivalent choices known to one of ordinary skill in the art).
Claims 21-22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kurzweil in view of Kawashima as applied to claims 4 & 19 above and further in view of Sharifi (US 20190019501, cited in 4/15/21 Office Action).
With respect to claim 21, Kurzweil in view of Kawashima and Hausler teaches the invention of claim 4 (see above). Specifically, Kawashima teaches variations in generated text-to-speech speech output including variations in intonation (Kawashima attached translation, page 8, lines 2-5: “The adjusted speech generation unit 206 receives information on the text reading, accent, pose position, intonation, and rhythm determined by the speech generation unit 202).
Kurzweil in view of Kawashima and Hausler does not expressly disclose acquiring history data for a user by recording user reactions.
Sharifi discloses (Sharifi paragraph 0033, determination of user language proficiency by recording user reaction to speech; Sharifi paragraphs 0080-0082, recording user language proficiency) acquiring user history data by recording user reaction to variations in speech.
Kurzweil in view of Kawashima and Hausler and Sharifi are combinable because they are from the field of text to speech processing.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to apply the Sharifi recording of user reactions to acquire use history data to the Kurzweil in view of Kawashima and Hausler text to speech processing.
The suggestion/motivation for doing so would have been to customize a text to speech processing operation to user preferences.
Therefore, it would have been obvious to combine Kurzweil in view of Kawashima and Hausler with Sharifi to obtain the invention as specified in claim 21.
Claim 21: The intelligent TTS providing method of claim 4 (see above), wherein the acquiring of the use history data per user comprises recording a user’s reactions (Sharifi paragraph 0033, determination of user language proficiency by recording user reaction to speech; Sharifi paragraphs 0080-0082, recording user language proficiency) to variations of the intonation (Kawashima attached translation, page 8, lines 2-5: “The adjusted speech generation unit 206 receives information on the text reading, accent, pose position, intonation, and rhythm determined by the speech generation unit 202).
Applying the above teachings as applied to claim 21 above to claim 22:
Claim 22: The intelligent computing device of claim 19 (see above), wherein the processor records user’s reactions  (Sharifi paragraph 0033, determination of user language proficiency by recording user reaction to speech; Sharifi paragraphs 0080-0082, recording user language proficiency) to variations of the intonation  (Kawashima attached translation, page 8, lines 2-5: “The adjusted speech generation unit 206 receives information on the text reading, accent, pose position, intonation, and rhythm determined by the speech generation unit 202) in order to acquire the use history data per user.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning the contents of this communication or earlier communications from the examiner should be directed to Stephen M. Brinich at 571-272-7430 (voice) or 571-273-7430 (fax).
Any inquiry relating to the status of this application, entry of papers into this application, or other any inquiries of a general nature concerning application processing should be directed to the Tech Center 2600 Customer Service center at 571-272-2600 or to the USPTO Contact Center at 800-786-9199 or 571-272-1000.
The examiner can normally be reached on weekdays 7:30-4:00 Eastern Time.
If attempts to contact the examiner and the Customer Service Center are unsuccessful, supervisor Claire Wang can be contacted at 571-270-1051.
Hand-carried correspondence may be delivered to the Customer Service Window, located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314.
/S. M. B./
Examiner, Art Unit 2663
/CLAIRE X WANG/     Supervisory Patent Examiner, Art Unit 2663